DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of U.S. Patent No. 11,331,400. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,331,400 claims a similar fluid container assembly.
Regarding claim 16, U.S. Patent No. 11,331,400 claims a fluid container assembly, comprising: a fluid container configured to be disposed adjacent a door handle; a fluid disposed in the fluid container, wherein the fluid container comprises a sterilizing, disinfecting, antiseptic, antimicrobial, sanitizing or cleaning fluid; a tubing having a first end and second end, wherein the first end of the tubing is configured to receive a fluid from the fluid container and to communicate the fluid to the second end of the tubing; and a distribution manifold formed in the second end of the tubing, wherein the distribution manifold communicates fluid from an interior of the distribution manifold to an exterior of the distribution manifold via a plurality of distribution holes (see claim 1); and further comprising a tubing cap configured to terminate the second end of the tubing (see claim 12).
Regarding claims 17-26 and 28, U.S. Patent No. 11,331,400 claims a fluid container assembly further comprising a pump operatively configured to force the fluid out of the fluid container into the first end of the tubing, through the tubing to the second end of the tubing, and onto the door handle (see claim 2); wherein the fluid comprises an alcohol-based sanitizing fluid (see claim 3); wherein the fluid comprises a non-alcohol-based sanitizing fluid (see claim 4); wherein the fluid comprises a gel-like carrier ingredient (see claim 5); further comprising a check valve disposed along the tubing between the fluid container and the second end of the tubing, the check valve configured to permit flow of the fluid through the tubing from the fluid container to the second end of the tubing and to inhibit flow of the fluid through the tubing back to the fluid container (see claim 1); wherein the check valve is a keyed check valve configured to fit into a keyed check valve receiver of the door handle (see claim 6); wherein the plurality of distribution holes of the distribution manifold are self-healing (see claim 8); wherein the tubing comprises a flexible tubing (see claim 9); wherein the tubing comprises: a nylon tubing, a vinyl tubing, a pvc tubing, a rubber tubing, a Teflon tubing, a Tyron tubing, an hdpe tubing, a PFA tubing, a FEP tubing, a MFA tubing, or a PTFE tubing (see claim 10); wherein the tubing comprises a first tubing and a second tubing (see claim 11); and  wherein the tubing cap is a keyed tubing cap configured to fit into a key hole of the door handle (see claim 13).

Response to Arguments
Applicant’s arguments, see Remarks, filed November 21, 2022, with respect to the objection of the specification, the objection of claim 25, the 102(a)(1)/(a)(2) rejection of claims 16-17, 20 and 24 and the 103(a) rejection of claims 18-19, 23, and 25-26 have been fully considered and are persuasive.  The objection of the specification, the objection of claim 25, the 102(a)(1)/(a)(2) rejection of claims 16-17, 20 and 24 and the 103(a) rejection of claims 18-19, 23, and 25-26 have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774